SUMMARY ORDER
Appellant Alfonso Martinez, pro se, appeals the order of the United States District Court for the Eastern District of New York (Carol B. Amon, J.) entered on July 24, 2006, denying his Federal Rule of Civil Procedure 60(b) motion for relief from the district court’s order, which granted the government’s summary judgment motion and dismissed Martinez’s complaint as untimely. We presume the parties’ familiarity with the facts and procedural history of the case, and the issues on appeal.
The district court did not abuse its discretion in denying appellant’s motion because appellant merely challenged the underlying merits of the judgment and failed to allege any extraordinary circumstances that would warrant relief under Rule 60(b)(6). See Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir.1998) (reviewing the grant or denial of a Rule 60(b) motion for abuse of discretion). Further, to the extent that appellant based his motion on newly discovered evidence pursuant to Rule 60(b)(2), his claim was also without merit because the alleged new evidence provided no insight into why he failed to file his original complaint within the applicable statute of limitations.
The order of the district court is there-f°re affirmed,